Citation Nr: 0209708	
Decision Date: 08/12/02    Archive Date: 08/21/02

DOCKET NO.  99-06 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Propriety of the initial rating of 50 percent for the 
veteran's service connected post traumatic stress disorder.  

(The issue of entitlement to service connection for a 
cardiovascular disability will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The veteran served on active duty from May 1943 to February 
1946.  Military service records also confirm that he was held 
as a prisoner of war from August 8, 1945 to September 12, 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the veteran service connection, with a 30 
percent initial rating effective from June 15, 1998, for an 
anxiety state.  He responded with a March 1999 Notice of 
Disagreement regarding his assigned disability rating, and a 
March 1999 Statement of the Case was issued to him.  He then 
filed a March 1999 VA Form 9, perfecting his appeal of this 
issue.  

This appeal also arises from a June 2000 rating decision 
which denied the veteran's claim for service connection for 
atrial fibrillation.  He responded with a July 2000 Notice of 
Disagreement, and was issued a July 2000 Statement of the 
Case.  He then filed a July 2000 VA Form 9, perfecting his 
appeal of this issue.  However, the Board is undertaking 
additional development on this issue pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving the notice and reviewing your response to the notice, 
the Board will prepare a separate decision addressing this 
issue.  

In a subsequent October 1999 rating decision, the RO awarded 
the veteran an increased initial rating to 50 percent for his 
anxiety state.  This award was made effective from June 15, 
1998.  However, because there has been no clearly expressed 
intent on the part of the veteran to limit his appeal to 
entitlement to a specified disability rating, the VA is 
required to consider entitlement to all available ratings for 
that disability.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999) [citing AB v. Brown, 6 Vet. App. 35, 38 (1993)].  
Accordingly, this issue remains in appellate status.  

In a February 2001 rating action, the veteran's psychiatric 
diagnosis was changed from anxiety state to post traumatic 
stress disorder; however, no change was made in his initial 
rating of 50 percent for this disability.  

Finally, the veteran's representative, in a Brief dated in 
July 2002, appears to be raising the issue of entitlement to 
a total disability rating based on individual 
unemployability.  This issue is not inextricably intertwined 
with the issue on appeal and is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's post traumatic stress disorder is 
characterized by depressed mood, irritability, nightmares, 
low energy, and moderate difficulty in social and 
occupational functioning.  


CONCLUSION OF LAW

The criteria for the assignment of a increased initial rating 
in excess of 50 percent for post traumatic stress disorder 
have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 
4.130, Diagnostic Code 9411 (2001); 66 Fed. Reg. 45, 620, 45, 
630 (August 29, 2001) (to be codified at sections including 
38 C.F.R. §§ 3.102, 3.159 and 3.326).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In June 1998, the veteran filed a claim for service 
connection for a psychiatric disability.  

The veteran underwent VA psychiatric examination in September 
1998.  He reported symptoms including nightmares, low energy, 
and social anxiety.  He had been married 50 years and 
remained close to his children.  He stated that he got along 
well with his wife.  He was currently retired.  Objective 
examination revealed the veteran to be intelligent, with a 
good sense of humor and rational and informative speech.  No 
disturbance in thinking processes was observed.  His state of 
mind was described as "sad," especially when talking about 
fellow servicemen who had died.  No evidence of delusions, 
hallucinations, or inappropriate behavior was noted.  He 
reported no suicidal or homicidal thoughts.  He described 
himself as concerned about people and forgiving.  He was 
well-oriented to time, place, and person, and no memory loss 
or impairment was noted.  Anxiety state, with mild symptoms, 
was diagnosed.  A Global Assessment of Functioning (GAF) 
score of 70 was assigned.  

The RO issued an October 1998 rating decision awarding 
service connection for anxiety state, effective from June 15, 
1998, and assigning the veteran a 30 percent initial rating 
for this disability.  The veteran responded with a March 1999 
Notice of Disagreement regarding the initial rating assigned 
for his service connected anxiety state.  A March 1999 
Statement of the Case was issued to him.  He then filed a 
March 1999 VA Form 9, perfecting his appeal of this issue.  

The veteran has been receiving VA outpatient psychiatric 
treatment since February 1999.  He was described as an active 
participant in group therapy sessions.  He was assessed as 
having post traumatic stress disorder, chronic and severe.  

In an October 1999 statement, the veteran reported receiving 
treatment at the Lahey Clinic and at the VA hospital in 
Manchester.  

In an October 1999 rating decision, the veteran was awarded 
an initial rating, to 50 percent, effective from June 15, 
1998 for his service connected anxiety state.  

A VA psychiatric examination was afforded the veteran in 
January 2001.  He reported low energy, nightmares, an 
exaggerated startle response, irritability, poor sleep, and 
mood swings.  He was currently retired and enjoyed playing 
cards.  The examiner described the veteran as friendly, 
cooperative, and of above average intelligence.  His speech 
and memory functions were within normal limits.  High levels 
of anxiety and depression were noted.  His motor activity was 
somewhat restless.  His judgment was good, and no evidence 
was present of any major thought disturbance.  No homicidal 
or suicidal ideations were noted.  The examiner changed the 
veteran's diagnosis from anxiety state to post traumatic 
stress disorder and assigned a GAF score of 59.  

In a February 2001 rating decision, the veteran's service 
connected anxiety state was changed to reflect the diagnosis 
of post traumatic stress disorder; his 50 percent initial 
rating was confirmed.  

Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions and additional requirements pertaining to the VA's 
duty to assist.  See Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (codified, as amended, at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126) (West Supp. 2002)).  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(b), 114 Stat. 2096, 2099-2100 (2000).  Pertinent 
regulations that implement the Act were promulgated.  See 66 
Fed. Reg. 45620-45632 (Aug. 29, 2001).  

In this case, the RO has had an opportunity to consider the 
claim for an increased initial rating for post traumatic 
stress disorder subsequent to the above-noted change in the 
law, and the requirements of the new law as well as the 
regulations have been satisfied.  While it does not appear 
the veteran and his representative were advised of the 
changes in the law brought about under the VCAA, the RO has 
nonetheless afforded the veteran all notice and assistance 
required under the Act and implementing regulations.  See 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  

By virtue of the March 1999 and July 2000 Statements of the 
Case, and the various Supplemental Statements of the Case, 
the veteran and his representative have been advised of the 
laws and regulations governing the claim on appeal and the 
evidence needed to establish his claim.  Hence, he has been 
given notice of the information and evidence necessary to 
substantiate his claims.  Moreover, pertinent medical 
treatment records have been obtained and associated with the 
claims file.  The veteran has cited treatment at the Lahey 
Clinic, a private facility and numerous VA medical centers.  
The veteran's records from these health care facilities have 
all been obtained by the RO.  The veteran has not identified 
any additional relevant evidence that has not been requested 
or obtained in connection with the issues under discussion.  
Finally, the veteran has been afforded comprehensive VA 
examinations in connection with his claims.  Hence, 
adjudication of the above-referenced issue is appropriate at 
this time, and the claim is ready to be considered on the 
merits.  

In summary, the VA has satisfied its duties to notify and to 
assist the appellant, and, as such, further development 
requiring expenditure of VA resources is not warranted.  In 
short, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  In view 
of the foregoing, no possibility of prejudice to the veteran 
is found were the Board to proceed to adjudicate the merits 
of the issues now on appeal.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOGCPREC 16-92 (O.G.C. Prec. 16-92).

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2001).  In order to evaluate the level of 
disability and any changes in a condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  When the assignment of initial ratings is under 
consideration, the level of disability for all periods since 
the effective date of the grant of service connection must be 
taken into account.  Fenderson v. West, 12 Vet. App. 119 
(1998).  In cases in which a reasonable doubt arises as to 
the appropriate degree of disability to be assigned, such 
doubt shall be resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2001).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2001).  

The veteran seeks an increased initial rating for his 
service-connected post traumatic stress disorder, initially 
rated as 50 percent disabling.  In pertinent part, post 
traumatic stress disorder is evaluated under Diagnostic Code 
9411, as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name 	100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships
	70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships	50

38 C.F.R. Part 4, Diagnostic Code 9411 (2001).

For the reasons to be discussed below, an increased initial 
rating in excess of 50 percent is not warranted for the 
veteran's post traumatic stress disorder.  On VA examination 
in September 1998 and again in January 2001, the veteran did 
not demonstrate any suicidal ideations, and no obsessive 
rituals were noted on either occasion.  His speech has been 
rational and informative, without any illogical, irrelevant, 
or obscure speech patterns.  Although the veteran reported 
some feelings of depression, the evidence does not 
demonstrate that these feelings prevent him from functioning 
independently, appropriately and effectively.  While he did 
note episodes of irritability, no periods of violence were 
reported by the veteran.  He has been able to maintain family 
relationships as demonstrated by the fact that he has been 
married to the same woman for 50+ years, and that he 
maintains contact with his adult children.  No spatial 
disorientation or neglect of personal appearance or hygiene 
was noted.  The veteran worked for many years following 
service, up until his retirement in the early 1990's.  

The veteran was assigned a Global Assessment of Functioning 
(GAF) score of 59 on examination in January 2001, indicative 
of moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  See American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) (Fourth Edition) (A GAF score 
is the examiner's judgment of the individual's overall level 
of functioning.  The GAF scale is between 1 and 100, with a 
higher score indicative of a higher level of functioning.  A 
GAF score of 50 denotes serious symptoms or any serious 
impairment in social, occupational, or school functioning.).  
Overall, the preponderance of the evidence is against an 
increased initial rating in excess of 50 percent for the 
veteran's service-connected post traumatic stress disorder.  
The evidence of record does not indicate that the disability 
picture is more closely analogous to the criteria for a 70 
percent rating.  

As has been directed by U.S. Court of Appeals for Veterans 
Claims (Court), the Board must consider the possibility of a 
"staged rating" based upon the facts found during the time 
period in question.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  In the present case, at no time since the veteran 
filed his claim for service connection has the service 
connected disability been more disabling than is reflected by 
the 50 percent rating.   

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's post traumatic stress disorder has 
itself required no periods of hospitalization since his 
service separation and is not shown by the evidence to 
present marked interference with employment, in and of 
itself, as the veteran is retired.  Importantly, his 
retirement was not precipitated by disability.  (See 
Statement in Support of Claim from the veteran dated March 2, 
2001).  Therefore, the assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b) is not warranted at 
this time.   

In conclusion, since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine does not 
apply, and an initial rating in excess of 50 percent for the 
veteran's service-connected post traumatic stress disorder is 
not warranted.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 
2002); Gilbert v. Derwinski, 1 Vet. App 49 (1990).  


ORDER

Entitlement to an increased initial rating in excess of 50 
percent for post traumatic stress disorder is denied.  



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

